FINAL OFFICE ACTION

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0281728 to Homma in view of U.S. Patent Pub. No. 2004/0250261 to Huibregtse.

Homma discloses:
1. A display system comprising:
an information processing apparatus (paragraph 32 and Figure 1, server 3); and
an information processing terminal communicable with the information processing apparatus via a network (paragraph 32 and Figure 1, communication terminal 5, Figure 2, communication line N),
the information processing terminal being installed with an application that when executed by one or more first processors of the information processing terminal causes the one or more first processors to:
detect an error that has occurred at the information processing terminal (paragraphs 41, 45); and
notify the information processing apparatus of the detected error (paragraphs 41, 53),
the information processing apparatus including one or more second processors configured to:
detect an error that has occurred at the information processing apparatus (paragraphs 58, 64); and
enable information relating to the error detected by the one or more second processors of the information processing apparatus and the error notified from the 

Homma does not disclose expressly:
wherein the error detected by the one or more second processors includes a type of an error not related to the information processing terminal.

Huibregtse teaches detecting and displaying errors occurring in servers which are not related to user terminals within the same network (paragraphs 13, 15, 21)

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Homma by detect and display errors occurring in servers, as taught by Huibregtse.  A person of ordinary skill in the art would have been motivated to do so in order to automatically determine the root cause of an event, as discussed by Huibregtse (paragraphs 3-4), and also desired by Homma (paragraphs 6-7).

Modified Homma discloses:
2. The display system of claim 1, wherein the error detected by the one or more first processors of the information processing terminal includes a sign of a failure detected before a use of the information processing terminal becomes hard (paragraphs 51, 53, and 61).


detect that the information processing terminal fails to communicate with the information processing apparatus (paragraph 100 and Figure 16, step S71);
identify a cause why the information processing terminal fails to communicate with the information processing apparatus (paragraph 101); and
display the identified cause why the information processing terminal fails to communicate with the information processing apparatus on a second display of the information processing terminal (paragraph 104 and Figure 17).

4. The display system of claim 3, wherein the application when executed by the one or more first processors of the information processing terminal further causes the one or more first processors to:
acquire at least one of a log and a screenshot of an image displayed on the second display in response to detection of the error by the one or more first processors (paragraphs 101-102); and
transmit at least one of the log and the screenshot to the information processing apparatus in response to restoration of communication between the information processing terminal and the information processing apparatus (paragraphs 103-104).

5. The display system of claim 1, wherein the one or more second processors of the information processing apparatus are further configured to notify the information 
wherein the application when executed by the one or more first processors of the information processing terminal further causes the one or more first processors to display the error notified from the information processing apparatus on a second display of the information processing terminal (paragraphs 89, 91).

10. The display system of claim 1, wherein the one or more second processors of the information processing apparatus are further configured to:
detect that the information processing apparatus fails to communicate with the information processing terminal (paragraphs 100, 106); and
enable the error detected by the one or more second processors to be displayed on the first display (paragraphs 104, 106).

11. The display system of claim 10, wherein the information processing terminal is associated in advance with a resource to be reserved, and wherein the one or more second processors of the information processing apparatus are further configured to enable the error notified from the information processing terminal to be displayed in association with the resource on the first display (paragraphs 89, 91 and Figures 13, 14).

12. The display system of claim 11, wherein the one or more second processors of the information processing apparatus are further configured to enable at least one of 

14. The display system of claim 11, wherein the one or more second processors of the information processing apparatus are further configured to enable the error detected by the one or more second processors to be displayed in association with the resource on the first display (paragraphs 89, 91 and Figures 13, 14).

17. A method of displaying an error performed by an error display system including an information processing apparatus (paragraph 32 and Figure 1, server 3) and an information processing terminal that is communicable with the information processing apparatus via a network (paragraph 32 and Figure 1, communication terminal 5, Figure 2, communication line N), the method comprising:
by one or more first processors of the information processing terminal that operates according to instructions contained in an application installed with the information processing terminal,
detecting an error that has occurred at the information processing terminal (paragraphs 41, 45); and
notifying the information processing apparatus of the detected error (paragraphs 41, 53);
by one or more second processors of the information processing apparatus;

enabling information relating to the error detected by the one or more second processors of the information processing apparatus and the error notified from the information processing terminal to be displayed on a first display (paragraphs 66-67, 89),
wherein the error detected by the one or more second processors includes a type of an error not related to the information processing terminal (Huibregtse - paragraphs 13, 15, 21).

18. An information processing apparatus that is communicable via network with an information processing terminal configured to detect an error that has occurred at an information processing terminal (paragraph 32 and Figure 1, server 3, communication terminal 5, Figure 2, communication line N), and notify the information processing apparatus of the detected error, the information processing apparatus comprising one or more processors configured to:
detect an error that has occurred at the information processing apparatus (paragraphs 58, 64); and
enable information relating to the error detected by the one or more processors of the information processing apparatus and the error notified from the information processing terminal to be displayed on a first display (paragraphs 66-67, 89),
.

Allowable Subject Matter
Claims 6-9, 13, 15, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.